November 1, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
     CHARLES TRINH D/B/A THYBACH REBID, FARM & RANCH, Appellant

NO. 14-11-00442-CV                         V.

 LANG VAN BUI, LAO X. DAO, HIEN K. TRAN, VIETNAMESE THERAVADA
BUDDHIST SANGHA CONGREGATION, VTEX REALTY, INC., SOPHIA HUYNH,
SEAFOOD PIER, LLC, LANDAMERICA PARTNERS TITLE COMPANY, PACIFIC
   INTERESTS PARTNERS, LP, CHRISTOPHER M. PHAM COMPANY, LLC,
CHRISTOPHER M. PHAM, AND LOTUS BUDDHIST CONGREGATION, Appellees
                  ________________________________

       This cause, an appeal from summary judgments in favor of appellees, Lang Van
Bui, Lao X. Dao, Hien K. Tran, Vietnamese Theravada Buddhist Sangha Congregation,
Vtex Realty, Inc., Sophia Huynh, Seafood Pier, LLC, LandAmerica Partners Title
Company, Pacific Interests Partners, LP, Christopher M. Pham Company, LLC,
Christopher M. Pham, and Lotus Buddhist Congregation, signed February 14, 2011 and
orders granting attorney’s fees to appellees, Vietnamese Theravada Buddhist Sangha
Congregation, Lotus Buddhist Congregation, Lang Van Bui, and Vtex Realty, Inc.,
signed May 26, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Charles Trinh d/b/a Thybach Rebid, Farm & Ranch, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.